Citation Nr: 1441991	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

In December 2011, the Board remanded this case for additional development, and the case has been returned to the Board for further review.  

In addition to the issues on appeal, the December 2011 Board remand also remanded an issue of entitlement to service connection for a right knee disability.  That claim was granted in a January 2013 rating decision and the Veteran was assigned a 10 percent rating, effective September 16, 2006.  That decision constitutes a full grant of the right knee disability appeal, and that issue is no longer before the Board.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a November 2006 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for PTSD.  A December 2011 letter provided this information with respect to the claim of entitlement to an increased rating for PTSD.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the December 2011 letter was not issued prior to the initial adjudication of the Veteran's PTSD claim, but that the increased rating claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.

The RO arranged for the Veteran to undergo VA examinations in January 2007 and January 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran has claimed entitlement to an initial rating in excess of 30 percent for his PTSD.  This rating has been assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

Global Assessment of Functioning (GAF) scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores of 21 to 30 indicate behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).

Turning to the evidence of record, an August 2006 VA medical record notes that the Veteran reported he had an angry episode and almost hit his girlfriend.  He denied any abuse but stated that this episode scared him and he wanted help.  He reported anger, depression, sleep disturbances, nightmares, vigilance, startle, numbness, and feelings of not fitting in anywhere.  

Another August 2006 VA medical record notes that the Veteran was no longer drinking and that drinking put him more at risk for angry episodes and potential violence.  It notes he has been in fights and that rage and violence can be triggered quickly.  It was noted he startles easily and does not like crowds.  He reported depressed mood and low energy at times.  He had support from his family and his girlfriend, and he was social with friends.  He was unemployed and admitted this provided him too much unstructured time.  

A September 2006 VA medical record notes that the Veteran reported depression and angry outbursts.  He denied suicidal and homicidal ideation, but he reported impulsive thoughts of wanting to harm others.  He denied auditory hallucinations but admitted to hearing mumbling at times.  

A September 2006 VA mental health PTSD intake assessment notes that the Veteran reported he cannot seem to control his temper since being in Iraq.  He reported having become increasingly isolated in recent months, with worsening anhedonia and depressed mood.  He reported occasional passive suicidal ideation but denied intent or having formed a plan for self-harm.  He reported some auditory hallucinations in recent weeks, usually indistinct mumbling or hearing his name being called.  He denied command hallucinations.  He reported worsening distractibility lately.  He reported that he has support from his parents and girlfriend.  He reported he has a couple of friends, but they were not in service and do not understand his issues very well.  

On examination, the Veteran's mood was dysphoric and affect was mildly constricted.  He denied specific or sustained homicidal ideation, but sometimes found himself thinking what he might do when he gets very angry.  With respect to cognition and memory, he reported increasing distractibility in recent weeks.  He reported attention and concentration were worse in recent weeks.  Judgment and insight were fair.  He reported sudden anger episodes in recent months, feelings of invincibility, and some history of spending sprees.  He reported some compulsive behavior, such as scrolling through his cell phone list two or three times before calling certain numbers.  He was assigned a GAF score of 47.  

A November 2006 VA medical record notes that the Veteran reported increased anger, irritability, sadness, and depression.  He reported he no longer enjoys going out with his friends and has to be dragged out.  He reported increased anxiousness and having to check every room in the house in the morning and before bed to make sure no one is there.  He reported he no longer feels comfortable walking to the local store and now has to drive.  He reported hearing some human voices murmuring or calling out his name when there is no one else in the house.  He has been distressed because of financial difficulties and reported he drank an unknown amount of alcohol at a Halloween party and had tried cocaine for the first time.  He also cut himself with a knife because "it felt good."  He reported having spent a lot of money and engaged in other risky behavior because it felt good at the time but that he subsequently felt extremely guilty.  He reported some suicidal ideation but no plan, and claimed suicide is not a proper thing for a man to do.  He claimed the cutting episode was not a suicide attempt. 

On examination, he was cooperative but somewhat hesitant.  His speech was articulate with normal rate and rhythm but somewhat low in volume and with reduced spontaneity, as he answered questions that were asked but rarely extrapolated.  His affect was stable, slightly constricted with occasional brightening to appropriate subject matter.  Mood was depressed with instances of suppressed tearfulness.  Thought process was linear with content focused mainly around his feelings of worthlessness and not fitting in and how this has affected his girlfriend and his everyday life.  Insight and judgment were adequate with understanding of the seriousness of symptoms such as cutting and the ability to make attempts to regulate his sleep and drinking.  He was assigned a GAF score of 55.  

Another November 2006 VA mental health consultation record notes that, on examination, the Veteran's speech was spontaneous, fluent, sparse at times, and slowed in rate with anxious prosody.  His mood was anxiously dysphoric.  His affect ranged from mild worry to pensive concern.  His thought process was linear.  His thought content was focused on his recent symptoms of irritability and thinking that something is wrong with him, but he was unsure what this might be.  He denied any current suicidal or homicidal ideations, plan, or intent.  There were no current auditory or visual hallucinations or delusions.  

A December 2006 VA medical record noted some improvement in his mood symptoms.  He found himself more social with friends and family.  Sleep had improved and nightmares had dissipated.  On examination, he was engaged and cooperative.  His motor movement were a bit fidgety.  Speech was spontaneous but a bit hesitant in rhythm with anxious prosody.  His mood and affect reflected mild anxiety.  His thought process was linear and goal-directed.  No suicidal or violent themes were expressed.  

Another December 2006 VA medical record notes the Veteran was occasionally hearing mumbling voices before going to bed, but they were less prevalent and usually did not bother him.  He denied any visual hallucinations or suicidal or homicidal ideation.  His mood was slightly dysphoric with affect that was constricted and congruent to mood.  Speech was regular in rate and rhythm, articulate, and moderate volume.  Thought processes were mostly linear and goal-directed with occasional circumstantial thought.  Thought content included themes of a feeling of contentment with his medication and pleased with his progress.  Insight and judgment were good, and cognition was grossly intact.  

A January 2007 VA examination report notes increased irritability, getting into physical fights, an episode of cutting his forearm, and poor sleep.  He also noticed auditory hallucinations in the form of his name being called and doorbells and telephones ringing.  The last cutting episode had no suicidal ideations or intent, but it was a release of emotion for him.  He described being easily distracted by irrelevant stimuli and random thoughts, though he was still able to function at work.  He endorsed wanting to spend money on his car despite his financial situation.  His speech was spontaneous, fluent, a big rapid, and not pressured, with anxious prosody.  Mood was anxious.  Affect was serious to superficially chuckling at times.  Thought process was linear.  Thought content was focused on his symptoms and worried about his sleep patterns and irritability.  There was no current suicidal or homicidal ideation.  There were no current auditory or visual hallucinations on examination.  Insight was good, and judgment was fair.  

Another January 2007 VA medical record notes the Veteran had gotten into two fights last month.  He also had difficulty with his temper during frustrating encounters on his job as a car salesman.  He reported drinking on the weekend.  He cut himself on the right forearm last week because he was angry and cutting himself made him feel better.  He denied suicidal thoughts or attempts.  He reported homicidal thoughts but denied any specific person or plan to kill.  He reported feeling depressed but had fewer episodes of tearful moments.  He reported visual and auditory hallucinations, reporting seeing shadows and hearing his name being called for at least three months.  He reported his relationship with his girlfriend had improved and he had no recent arguments or violent episodes.  His speech was normal in rate and rhythm.  Mood was slightly depressed.  Affect was slightly constricted, but he had a couple of chuckles.  His thought processes were logical and linear.  In terms of thought content, he had no suicidal ideation, but he had homicidal ideation with no plan.  Insight and judgment were fair to good.  

A January 2007 VA mental health outpatient treatment plan notes a GAF score of 60.  He was assessed as having a moderate potential for dangerous behavior.  

The January 2007 VA PTSD examination report notes that the Veteran reported his mood is somewhat depressed.  He noted medication has helped, but that he does still feel some anxiety a good part of the time.  He reported getting seven to eight hours of sleep per night.  He has concentration problems and is distracted easily.  He denied crying spells.  He denied current suicidal thoughts, but notes that he had suicidal thoughts about two months earlier when he was in one of his darkest periods of depression.  He reported he has never attempted suicide, but he did cut himself to help him relax and because it felt good.  He reported having temper problems but denied assaultive thoughts or history.  

He reported that he has had a girlfriend for nearly five years.  He reported that he lives with his parents, who are supportive.  He reported he has some friends, but none to whom he is particularly close.  

He endorsed intrusive thoughts on a daily basis and that, before his medication, he had a lot of nightmares.  He denied flashbacks but reported intense psychological and physiological reactions to things such as the news.  He reported he gets very anxious and irritated if he is around too many people.  He reported decreased motivation and that he feels changed and detached as a result of his combat experiences.  

He had a restricted range of affect.  He had definite problems with irritability and outbursts of anger, problems with concentration, hypervigilance, and an exaggerated startle response.  His PTSD symptoms were noted to definitely cause a significant impairment in his ability to function and lead a normal life.

He had been working as a car salesman for four months.  He was hoping to get some vocational training for other things in the future.  

On examination, the Veteran was casually attired and appropriately groomed.  His mood was slightly depressed with congruent affect.  His speech was logical and there was some spontaneity of speech.  His rate and flow of speech were within normal limits.  He was able to manage activities of daily living.  There was no evidence of hallucinations or delusions, and they were denied.  He was not seen as dangerous to himself or others.  He was alert and oriented to person, place, and situation.  He was aware of recent events and knew the name of the President and the Governor of the State.  His remote memory was grossly intact, and insight and judgment were fairly good.  He was diagnosed with chronic PTSD and was assigned a GAF score of 54.  It was noted that his symptoms do seem to impair his relationships.  

A May 2007 VA medical record notes that the Veteran's mood was dysphoric with affect mildly constricted.  Speech was of normal rate, rhythm, and volume.  Thought process was generally linear.  With respect to thought content, he denied delusions.  He reported some passive suicidal ideation from time to time, but denied plan or intent.  He reported hearing a mumbling at nights, and indistinct human voices once in a while.  He reported worsening distractibility in recent weeks.  Attention and concentration were worse in recent weeks.  Insight and judgment were fair.  He reported sudden anger episodes in recent months.  

A December 2007 VA medical record notes that the Veteran reported becoming easily distracted, frustrated, and irritable.  He felt anxious and depressed.  He also reported forgetfulness, difficulty making decisions, poor concentration, poor frustration tolerance, and feeling easily overwhelmed. 

A February 2008 VA medical record notes poor impulse control.  

A July 2010 VA medical record notes the Veteran had stopped taking all of his medication and had stopped following up with his psychiatrist because they did not help him.  He denied mood swings or suicidal or homicidal ideation.  

At his August 2011 Board hearing, the Veteran testified that he had stopped receiving PTSD treatment because the treatment facility was too far away from his work to make treatment feasible.  He testified that his boss is very understanding about his PTSD symptoms and that, if the Veteran is getting upset, he lets the Veteran take a day off, or go for a walk and cool down before coming back to work.  He reported that this happens once or twice per week.  He reported that he believes his PTSD had worsened since his January 2007 VA examination in that he is irritable and is always arguing with his wife.  He also testified that he is impatient with his children at times.  He finds sleeping difficult because his mind is always racing, and noted that he is sometimes late to work.  He reported getting four to five hours of sleep per night and that he has nightmares.  He reported that he has stopped taking medication, such as Valium, because he was afraid of becoming addicted.  

The January 2012 VA examination report notes a GAF score of 58.  It was noted that the Veteran is diagnosed with alcohol abuse and PTSD but that it was difficult to differentiate what portion of each symptom is attributable to each diagnosis, as they co-exist and boundaries blur.  The Board notes that, when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

When asked to estimate the Veteran's level of occupational and social impairment with regard to all of his mental diagnoses, the examiner determined that "[a] mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  

The examiner noted that the Veteran had been with his wife for 11 years and had married her three years ago.  They had two children.  Their relationship was noted to be good, with no separations.  He obtained a degree in Auto/Diesel Mechanics in 2010 with a 3.5 grade point average.  It was noted that the Veteran has worked as an RV mechanic for six months.  He had worked at an automobile dealership but had been laid off due to downsizing.  He had worked at this location for nine months but had had some problems getting along with service managers.  He had never been written up or fired from any job.  It was noted that he would go on drinking binges twice monthly, which would last from Thursday to Monday.  He could call work to say he was not coming in.  He would miss one day monthly due to PTSD symptoms.  He got into an argument with his wife in November 2011 over his drinking and had not had anything to drink since.  

It was noted that, prior to being clean and sober, the Veteran had received a DUI in 2007 and had spent the night in jail.  He was sentenced to community service and fined.  A warrant was issued for his arrest when he failed to report for the community service, and he spent five days in jail in 2008.  He reported drug abuse when he was drinking but that he has been clean since his daughter was born.  

In terms of pertinent PTSD criteria, irritability or outbursts of anger, difficulty concentrating, anxiety, suspiciousness, and mild memory loss (such as forgetting names, directions, or recent events) was noted.  The examiner found that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

On mental status examination, the Veteran reported weekly nightmares and daily flashbacks.  He reported having anger episodes directed at his wife.  He noted that he is able to control his anger at work because he does not want to be fired.  He avoids crowds.  Suicidal ideation was denied.  His mood was noted to be good and stable.  He denied depression.  

The examiner noted that the Veteran had made some positive changed in his life since the prior VA examination.  He had married his longtime girlfriend, had two children, eliminated his psychiatric medication, completed school, and stopped drinking.  His PTSD symptoms did not appear to significantly affect his overall functioning.  The examiner noted that the Veteran's overall GAF appeared to be higher than previously determined and that it appeared his alcohol abuse played a major role in his symptoms.  The Veteran had been clean and sober for six months and appeared to be functioning well in all areas of his life.  

Based on the above, the Board finds that a rating of 50 percent, but no more, is warranted for the entire period that is contemplated by this appeal.  In reaching this conclusion, the Board acknowledges that the above evidence demonstrates very few of the criteria that are enumerated in the 50 percent rating.  The evidence of record does not demonstrate circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; and impaired abstract thinking.  The record does demonstrate the enumerated 50 percent symptom of flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board further notes the presence of the 70 percent criteria of suicidal ideation; obsessional rituals which interfere with routine activities; and impaired impulse control (such as unprovoked irritability with periods of violence).  

While the Veteran does have periods of anxiety and has frequent depression, the evidence does not suggest that these symptoms have been near-continuous and affect his ability to function independently, appropriately, or effectively.  Rather, the level of impairment that is demonstrated above is more accurately characterized as "disturbances of motivation and mood" as contemplated by the 50 percent criteria.  Specifically, the Veteran has demonstrated he is able to work despite experiencing anxiety and depression, even though one of his former employers made special allowances for him due to these symptoms and even though he had some difficulties at work due to his temper.  The above evidence also reflects that the Veteran was better able to control his temper at work because he did not want to get in trouble at work, even when he was having difficulty controlling his temper around his girlfriend (who is now his wife).

The Board further notes that the Veteran has reported auditory hallucinations on several occasions and has reported visual hallucinations on occasion as well.  The Board finds that the evidence of record does not demonstrate persistent delusions or hallucinations as required for the 100 percent rating, but finds that the frequency of these hallucinations (usually described as being limited to before he goes to bed) and the severity of these hallucinations (largely described as sounding like murmurs, bells, or people calling his name, but not command hallucinations) are more comparable in type, frequency, and severity to the symptoms listed in the 50 percent rating criteria. The Board also finds that the Veteran's multiple reports of having cut himself are a relevant consideration in this case.  The Veteran reports that he cut himself on multiple occasions as a way to release anger or just because it felt good, not with any suicidal thoughts or intention.  The Board finds that these actions, without suicidal intent, are of similar type, frequency, and severity to the 50 percent or 70 percent rating criteria.  None of the 100 percent criteria are demonstrated in this case.  Ultimately, the Board finds that the Veteran's  overall disability picture in this case, considering that he does not demonstrate most of the 50 percent rating criteria but that he does exhibit some of the 70 percent criteria, most closely approximates the 50 percent rating criteria.

The Board finds further support for the assignment of a 50 percent rating in the November 2009 VA examiner's assessment that the Veteran's PTSD symptoms present an overall level of impairment that is moderate to severe, despite the January 2012 examiner's determination that the Veteran's overall level of occupational and social impairment is best categorized as "[a] mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The Board notes that the GAF scores that have been assigned in this case range from 47 to 60.  The vast majority of these scores fall within the 51 to 60 range, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 50 percent rating.   

The Board has also considered whether a 70 percent rating or higher is warranted.  As noted above, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, while a 100 percent rating requires total occupational and social impairment.  With respect to the 70 percent criteria, the Court has held that "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, supra.

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that the evidence does not demonstrate deficiency in work as contemplated by the applicable rating criteria.  The Board notes that the criteria for ratings lower than 70 percent expressly contemplate some level of occupational impairment, while the 70 percent rating itself contemplates difficulty in adapting to stressful circumstances, including work or a work like setting.  This degree of occupational impairment is not suggested by the evidence of record, which reflects that the Veteran was able to maintain employment through allowances made for him to leave work and take a walk when his temper was rising.  Furthermore, while the Veteran was laid off from a job selling cars, there is no indication of record that his layoff was due to PTSD symptoms.  

Nor does the evidence demonstrate a deficiency in family relations as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  While the evidence does suggest that the Veteran's PTSD has made it more difficult for him to establish and maintain friendships at time, it also reflects that the Veteran is not unable to do so, as his wife and his parents are all supportive of him.  Therefore, the Board finds that the evidence does not depict a deficiency in family relations for purposes of satisfying the 70 percent rating criteria.

The Board also finds that the evidence does not demonstrate deficiencies in judgment or thinking, as the VA mental health treatment records repeatedly and consistently describe the Veteran as having fair to good judgment and insight, with appropriate thought content and processes. 

In short, the Board finds that the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and a 70 percent rating is not warranted.  In reaching this conclusion, the Board has evaluated the specific areas that are listed by the rating schedule but has not limited its consideration of the Veteran's claim to the specific symptomatology that is enumerated in the rating schedule.

In short, the Veteran's PTSD most closely approximates the 50 percent criteria, as contemplated by 38 C.F.R. § 4.7.  Thus, the Board finds that a 50 percent rating for PTSD is warranted.  To the extent that the Veteran believes an even higher rating is warranted, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Accordingly, a rating in excess of 50 percent for PTSD must be denied.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores appear to accurately quantify the Veteran's overall level of impairment and are consistent with the 50 percent rating that has been granted.  

In short, there is nothing in the record to indicate that the service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran has also claimed entitlement to service connection for a low back disability.  The Board notes that an etiology opinion was obtained in February 2012, and an independent medical opinion was received in December 2012.  

The February 2012 VA examination report and December 2012 independent medical opinion both found it was less likely as not that the Veteran's current low back pain is related to his military service.  The February 2012 examiner cited the fact that the Veteran's service treatment records contain only one low back pain treatment record and that his exit examination does not list low back pain as a continued condition.  The examiner noted that the Veteran's exit examination listed normal range of motion and straight leg raising, that a July 2010 x-ray was normal, and that another x-ray shows spondylolisthesis of the lumbosacral spine with small osteophytes, which it described as a development after service.  The examiner also noted an August 2007 low back pain appointment, but that the Veteran was working construction and is now working as an automobile mechanic, a source of continuing back pain.  

The December 2012 independent medical opinion also found it less likely than not that the Veteran's claimed low back condition was incurred or caused by his military service.  The examiner noted there is insufficient evidence in the active duty notes to provide an etiology and nexus to the current claimed condition.  The examiner noted the April 2004 service treatment record was for an acute and transient muscular strain secondary to moving truck supplies.  The in-service event was noted to be limited in its intensity and scope of recovery.  The examiner also 
noted that there was no evidence in the presumptive period of service pertaining to the claimed lower back condition.  Third, the examiner noted the Veteran's civilian training as an RV mechanic and that this line of work is highly labor intensive and places major stress on the back and is, therefore, a major contributor to his current lower back condition.  Fourth, the examiner noted there is no medical evidence of progression of the clinical objective findings observed in the July 2006 internal medicine examination as compared to the 2011 compensation and pension examination.  The examiner noted that these examinations presented a non-progressive lower back strain consistent with a normal aging process and the physical demands of his job.  

The Board finds that another opinion is required in this case because, to the extent that these opinions cite the physical nature of some of the Veteran's post-service employment, the Board notes that the Veteran's in-service duties were physically demanding as well.  The Board notes that the Veteran served on active duty for four years and that his DD Form 214 reflects that his military occupational specialty (MOS) was organizational automotive mechanic.  

Furthermore, the Veteran's service treatment records contain more relevant evidence than just the single back complaint, and the Board finds that this evidence must be addressed by a medical processional.  The Veteran's service treatment records reflect that he experienced back pain at least twice during service.  An April 2004 service treatment record reflects that the Veteran sought treatment for lower back pain of 5 out of 10 in severity.  He had been experiencing the pain for one day, and he reported that the pain was caused by moving truck supplies.  The April 2004 record is difficult to read, but it appears to reflect that the Veteran suffered a low back muscle strain or spasm.  In addition, a June 2007 post-deployment health reassessment from his March 2003 to September 2003 deployment to Iraq reflects that the Veteran reported back pain was a "deployment-related condition or concern."  The Veteran also credibly reported at his July 2006 QTC examination (prior to his separation from service) that his low back had been bothering him for three years.  

The Board finds it necessary to obtain a VA opinion that takes into account the continuous nature of the Veteran's complaints and the physical demands from the Veteran's in-service duties.

While this case is on remand, the Veteran's outstanding VA medical records should be obtained.  

Furthermore, the Veteran should be given another opportunity to fill out a VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," to authorize VA to obtain his private medical records from the UC Davis Medical Center.  The Board notes that the Veteran was sent a letter soliciting this authorization in December 2011, but he did not respond.  VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  Alternatively, the Veteran should be informed that he may obtain and submit these records himself.  The Board notes that these records of post-service medical care for a low back disability may be crucial to establishing his claim, and the Veteran is strongly encouraged to assist VA in obtaining them.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims file.  

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain medical records for his low back treatment at the UC Davis Medical Center.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, arrange for the Veteran to undergo an examination by a qualified examiner to determine the nature and etiology of any current low back disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner diagnose any current low back disability and should opine whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred during or as a result of his military service, or is otherwise related to service.  For purposes of this opinion, the examiner should accept as credible the Veteran's 2006 lay reports that his back pain had its onset approximately three years earlier.  The examiner should also consider the Veteran's in-service duties as an organizational automotive mechanic and should expressly discuss any in-service complaints or treatment for back pain.  

A complete rationale for any opinion is required.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


